Case 5:21-mc-80171-VKD Document 14-3 Filed 08/04/21 Page 1 of 25




                        EXHIBIT B
Case 2:20-cv-00281-JRG Document
     Case 5:21-mc-80171-VKD     80 Filed
                            Document     12/22/20
                                      14-3         Page 1 ofPage
                                            Filed 08/04/21   24 PageID
                                                                 2 of 25#: 859




                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION



KAIFI LLC,

       Plaintiff                                      CIVIL ACTION No. 2:20-CV-00281-JRG

       , v.

T-Mobile US, Inc. et al.,

       Defendants.



                                    PROTECTIVE ORDER

       WHEREAS Plaintiff KAIFI LLC (“KAIFI”) and Defendants T-Mobile US, Inc., T-

Mobile USA, Inc., MetroPCS Texas, LLC, T-Mobile West LLC, T-Mobile West Tower LLC, T-

Mobile Resources Corporation, Layer3 TV, Inc., and L3TV Dallas Cable System, LLC

(collectively, “Defendants”) (KAIFI and Defendants collectively, “the Parties”), believe that

certain information that is or will be encompassed by discovery demands by the Parties involves

the production or disclosure of trade secrets, confidential busines inforation, or other proprietary

information;

       WHEREAS the Parties seek a protective order limiting disclosure thereof in accordance

with Federal Rule of Civil Procedure 26(c);

       THEREFORE it is hereby stipulated among the Parties and ORDERED that:

1.     Each Party may designate as confidential for protection under this Order, in whole or in

       part, any document, information, or material that constitutes or includes, in whole or in

       part, confidential or proprietary information or trade secrets of the Party or a Third Party

       to whom the Party reasonably believes it owes an obligation of confidentiality with


                                                 1
Case 2:20-cv-00281-JRG Document
     Case 5:21-mc-80171-VKD     80 Filed
                            Document     12/22/20
                                      14-3         Page 2 ofPage
                                            Filed 08/04/21   24 PageID
                                                                 3 of 25#: 860




     respect to such document, information, or material (“Protected Material”). Protected

     Material shall be designated by the Party producing it by affixing a legend or stamp on

     such document, information, or material as follows: “CONFIDENTIAL.” The word

     “CONFIDENTIAL” shall be placed clearly on each page of the Protected Material

     (except deposition and hearing transcripts) for which such protection is sought. For

     deposition and hearing transcripts, the word “CONFIDENTIAL” shall be placed on the

     cover page of the transcript (if not already present on the cover page of the transcript

     when received from the court reporter) by each attorney receiving a copy of the transcript

     after that attorney receives notice of the designation of some or all of that transcript as

     “CONFIDENTIAL.” This Order shall encompass not only Protected Material, but also

     (1) any information copied or extracted from Protected Material; (2) all copies, excerpts,

     summaries, or compilations of Protected Material; (3) any testimony, conversations, or

     presentations by Parties or their counsel that reveal Protected Material; and (4) briefs,

     memoranda or other writings filed with the Court and exhibits thereto that contain or

     reflect the content of any such Protected Material. To the extent this Protective Order is

     found to be in conflict with disclosure requirements in the Discovery Order, this

     Protective Order shall control.

2.   Any document produced under Patent Rules 2-2, 3-2, and/or 3-4 before issuance of this

     Order with the designation “Confidential,” “Confidential — Outside Attorneys’ Eyes

     Only,” “Highly Confidential - Attorneys’ Eyes Only,” or “Highly Confidential —

     Outside Counsel Only” shall receive the same treatment as if designated “RESTRICTED

     — ATTORNEYS’ EYES ONLY” under this Order, unless and until such document is

     redesignated to have a different classification under this Order.




                                               2
Case 2:20-cv-00281-JRG Document
     Case 5:21-mc-80171-VKD     80 Filed
                            Document     12/22/20
                                      14-3         Page 3 ofPage
                                            Filed 08/04/21   24 PageID
                                                                 4 of 25#: 861




3.    With respect to documents, information, or material designated “CONFIDENTIAL,”

      “RESTRICTED — ATTORNEYS’ EYES ONLY,” or “RESTRICTED

      CONFIDENTIAL SOURCE CODE” (“DESIGNATED MATERIAL”), 1 subject to the

      provisions herein and unless otherwise stated, this Order governs, without limitation: (a)

      all documents, electronically stored information, and/or things as defined by the Federal

      Rules of Civil Procedure; (b) all pretrial, hearing or deposition testimony, or documents

      marked as exhibits or for identification in depositions and hearings; (c) pretrial pleadings,

      exhibits to pleadings, and other court filings; (d) affidavits; and (e) stipulations. All

      copies, reproductions, extracts, digests, and complete or partial summaries prepared from

      any DESIGNATED MATERIALS shall also be considered DESIGNATED MATERIAL

      and treated as such under this Order.

4.    A designation of Protected Material (i.e., “CONFIDENTIAL,” “RESTRICTED —

      ATTORNEYS’ EYES ONLY,” or “RESTRICTED CONFIDENTIAL SOURCE

      CODE”) may be made at any time. Inadvertent or unintentional production of

      documents, information, or material that has not been designated as DESIGNATED

      MATERIAL shall not be deemed a waiver in whole or in part of a claim for confidential

      treatment. Any party that inadvertently or unintentionally produces Protected Material

      without designating it as DESIGNATED MATERIAL may request destruction of that

      Protected Material by notifying the recipient(s), as soon as reasonably possible after the

      producing Party becomes aware of the inadvertent or unintentional disclosure, and




1
  The term DESIGNATED MATERIAL is used throughout this Protective Order to refer to the
class of materials designated as “CONFIDENTIAL,” “RESTRICTED — ATTORNEYS’ EYES
ONLY,” or “RESTRICTED CONFIDENTIAL SOURCE CODE,” both individually and
collectively.


                                                 3
Case 2:20-cv-00281-JRG Document
     Case 5:21-mc-80171-VKD     80 Filed
                            Document     12/22/20
                                      14-3         Page 4 ofPage
                                            Filed 08/04/21   24 PageID
                                                                 5 of 25#: 862




     providing replacement Protected Material that is properly designated. The recipient(s)

     shall then promptly destroy all copies of the inadvertently or unintentionally produced

     Protected Materials and any documents, information, or material derived from or based

     thereon. In the event of any disclosure of Protected Material other than in a manner

     authorized by this Protective Order, including any unintentional or inadvertent disclosure,

     the Party responsible for having made such disclosure, and each Party with knowledge

     thereof, shall immediately notify counsel for the producing Party and provide to such

     counsel all known relevant information concerning the nature and circumstances of the

     disclosure. The responsible disclosing Party shall also make every effort to further

     prevent unauthorized disclosure, including retrieving all copies of the Protected Material

     from the recipient(s) thereof, and securing the agreement of the recipients not to further

     disseminate the Protected Material in any form. Compliance with the foregoing shall not

     prevent the producing Party from seeking further relief from the Court. Unauthorized or

     inadvertent disclosure does not change the status of Protected Material or waive the right

     to hold the disclosed document or information as Protected Material.

5.   “CONFIDENTIAL” documents, information and material may be disclosed only to the

     following persons, except upon receipt of the prior written consent of the designating

     party, upon order of the Court, or as set forth in Paragraph 12 herein:

     (a)    outside counsel of record in this Action for the Parties;

     (b)    employees of such counsel assigned to and reasonably necessary to assist such
            counsel in the litigation of this Action;

     (c)    in-house counsel for the Parties who either have responsibility for making
            decisions dealing directly with the litigation of this Action, or who are assisting
            outside counsel in the litigation of this Action and who are members of at least
            one state bar in good standing (or a foreign equivalent thereof), and who have
            signed the form attached hereto as Appendix A;




                                              4
Case 2:20-cv-00281-JRG Document
     Case 5:21-mc-80171-VKD     80 Filed
                            Document     12/22/20
                                      14-3         Page 5 ofPage
                                            Filed 08/04/21   24 PageID
                                                                 6 of 25#: 863




       (d)     up to and including three (3) designated representatives of each of the Parties to
               the extent reasonably necessary for the litigation of this Action, except that either
               party may in good faith request the other party’s consent to designate one or more
               additional representatives, the other party shall not unreasonably withhold such
               consent, and the requesting party may seek leave of Court to designate such
               additional representative(s) if the requesting party believes the other party has
               unreasonably withheld such consent;

       (e)     outside consultants or experts 2 (i.e., not existing employees or affiliates of a Party
               or an affiliate of a Party) retained for the purpose of this litigation, provided that:
               (1) such consultants or experts are not presently employed by the Parties hereto
               for purposes other than this Action; and (2) before access is given, the consultant
               or expert has completed the Undertaking attached as Appendix A hereto and the
               same is served upon the producing Party with a current curriculum vitae of the
               consultant or expert at least ten (10) days before access to the Protected Material
               is to be given to that consultant or expert to allow the producing Party to object to
               and notify the receiving Party in writing that it objects to disclosure of Protected
               Material to the consultant or expert. The Parties agree to promptly confer in good
               faith to resolve any such objection. If the Parties are unable to resolve any
               objection, the objecting Party may file a motion with the Court within fifteen (15)
               days of the notice, or within such other time as the Parties may agree, seeking a
               protective order with respect to the proposed disclosure. The objecting Party shall
               have the burden of proving the need for a protective order. No disclosure shall
               occur until all such objections are resolved by agreement or by Court order;

       (f)     independent litigation support services, including persons working for or as court
               reporters, videographers, translators, graphics or design services, jury or trial
               consulting services (including mock jurors), and photocopy, document imaging,
               and database services retained by counsel and reasonably necessary to assist
               counsel with the litigation of this Action, provided that all such outside vendors
               agree in writing to maintain the confidentiality of documents pursuant to this
               Protective Order;

       (g)     the Court and its personnel;

       (h)     Any mediator who is assigned to hear this matter, and his or her staff, subject to
               their agreement to maintain confidentiality to the same degree as required by this
               Protective Order; and

       (i)     An author, signatory, or prior recipient of the document or the original source of
               the CONFIDENTIAL information. Such person shall be given access only to the


2
  An outside consultant or expert is defined to include the outside consultant’s or expert’s direct
reports and other support personnel, such that the disclosure to a consultant or expert who
employs others within his or her firm to help in his or her analysis shall count as a disclosure to a
single consultant or expert.


                                                  5
Case 2:20-cv-00281-JRG Document
     Case 5:21-mc-80171-VKD     80 Filed
                            Document     12/22/20
                                      14-3         Page 6 ofPage
                                            Filed 08/04/21   24 PageID
                                                                 7 of 25#: 864




               specific document or information therein.

6.     A Party shall designate documents, information, or material as “CONFIDENTIAL” only

       upon a good faith belief that the documents, information, or material contains

       confidential or proprietary information or trade secrets of the Party or a Third Party to

       whom the Party reasonably believes it owes an obligation of confidentiality with respect

       to such documents, information, or material.

7.     Documents, information, or material produced pursuant to any discovery request in this

       Action, including but not limited to Protected Material designated as DESIGNATED

       MATERIAL, shall be used by the Parties 3 only in the litigation of this Action and shall

       not be used for any other purpose. Any person or entity who obtains access to

       DESIGNATED MATERIAL or the contents thereof pursuant to this Order shall not

       make any copies, duplicates, extracts, summaries, or descriptions of such DESIGNATED

       MATERIAL or any portion thereof, except as may be reasonably necessary in the

       litigation of this Action. Any such copies, duplicates, extracts, summaries, or

       descriptions shall be classified DESIGNATED MATERIALS and subject to all of the

       terms and conditions of this Order.

8.     To the extent a producing Party believes that certain Protected Material qualifying to be

       designated CONFIDENTIAL is so sensitive 4 that its dissemination deserves even further


3
 If parties not affiliated with Defendants are added or if the case is consolidated, DESIGNATED
MATERIAL of Defendants may not be produced or disclosed to such parties absent Defendants’
consent.
4
  The RESTRICTED — ATTORNEYS’ EYES ONLY designation is reserved for Protected
Material that constitutes or contains, e.g., (a) commercially sensitive marketing, financial, sales,
web traffic, research and development, or technical data or information; (b) commercially
sensitive competitive information, including, without limitation, information obtained from a
nonparty pursuant to a current Nondisclosure Agreement (“NDA”); (c) information or data
relating to future products not yet commercially released and/or strategic plans; (d) commercial


                                                  6
Case 2:20-cv-00281-JRG Document
     Case 5:21-mc-80171-VKD     80 Filed
                            Document     12/22/20
                                      14-3         Page 7 ofPage
                                            Filed 08/04/21   24 PageID
                                                                 8 of 25#: 865




         limitation, the producing Party may designate such Protected Material “RESTRICTED

         — ATTORNEYS’ EYES ONLY,” or to the extent such Protected Material includes

         computer source code and/or live data (that is, data as it exists residing in a database or

         databases) (“Source Code Material”), the producing Party may designate such Protected

         Material as “RESTRICTED CONFIDENTIAL SOURCE CODE.”

9.       For Protected Material designated “RESTRICTED — ATTORNEYS’ EYES ONLY,”

         access to, and disclosure of, such Protected Material shall be limited to individuals listed

         in 5(a–b), (e–h), and (i). 5

10.      For Protected Material designated RESTRICTED CONFIDENTIAL SOURCE CODE,

         access to, and disclosure of, such Protected Material shall be governed as follows:

         (a)     Access to Protected Material designated “RESTRICTED CONFIDENTIAL
                 SOURCE CODE” shall be limited to individuals listed in 5(a–b), (f–g), and (i)
                 and up to three (3) outside consultants or experts 6 (i.e., not existing employees or
                 affiliates of a Party or an affiliate of a Party) retained for the purpose of this
                 litigation and approved to access such Protected Materials pursuant to Paragraph
                 5(e) of the Protective Order.

         (b)     A receiving Party may include excerpts of Source Code Material in a pleading,
                 exhibit, expert report, discovery document, deposition transcript, other Court
                 document, provided that the documents containing Source Code Material are
                 appropriately marked under the Protective Order, restricted to those who are
                 entitled to have access to them as specified herein, and, if filed with the Court,
                 filed under seal in accordance with the Court’s rules, procedures and orders. To

agreements, settlement agreements or settlement communications, the disclosure of which is
likely to cause harm to the competitive position of the producing Party; (e) trade secrets, pricing
information, sales or marketing forecasts or plans, business plans, sales or marketing strategy,
product development information, engineering documents, testing documents, employee
information, customer lists, and other non-public information of similar competitive and business
sensitivity, and/or (f) information that is likely to cause economic harm or significant
competitive disadvantage to the producing Party if disclosed.
5
 Notwithstanding any contrary provisions of Paragraphs 5 and 9, those persons identified in
Paragraphs 5(c) and 5(h) herein shall be allowed access to any license agreement or settlement
agreement regarding the asserted patent in this litigation solely for the purpose of facilitating
settlement negotiations in this action.
6
    As defined above in paragraph 5(e).


                                                   7
Case 2:20-cv-00281-JRG Document
     Case 5:21-mc-80171-VKD     80 Filed
                            Document     12/22/20
                                      14-3         Page 8 ofPage
                                            Filed 08/04/21   24 PageID
                                                                 9 of 25#: 866




           the extent portions of Source Code Material are quoted in a document, either (1)
           the entire document will be stamped and treated as “RESTRICTED
           CONFIDENTIAL SOURCE CODE,” or (2) those pages containing quoted
           Source Code Material will be separately stamped and treated as “RESTRICTED
           CONFIDENTIAL SOURCE CODE”;

     (c)   Due to the COVID-19 pandemic, virtually every state has issued a “shelter-in-
           place” or “stay-at-home” order to limit the spread of the disease which vary in
           scope and duration but generally require businesses not considered “essential” to
           close their physical offices and continue their operations remotely. In addition to
           these orders and advisories, numerous state and federal courts, including the U.S.
           District Court for the Eastern District of Texas, have issued Orders restricting or
           preventing public access to courthouses given the severity of risk to persons by
           the spread of COVID-19;

     (d)   This Court issued a Standing Order Regarding Pretrial Procedures in Civil Cases
           Assigned to Chief District Judge Rodney Gilstrap During the Present Covid-19
           Pandemic on April 20, 2020 that expressly recognizes that: “[t]rying to keep cases
           moving forward while prioritizing the health of individuals” may require
           “unconventional practices and accommodations that would not normally be
           accepted as appropriate,” such as “the production of computer source code that
           are not consistent with the producing party’s normal security protocols” (¶2); to
           encourage parties “to be willing to make special accommodations during the
           health emergency,” that “those special accommodations will not be used against
           them in the future” (¶ 3); and that with respect to source code production, the “the
           use of . . . temporary code-review procedures during the pandemic will not be
           citable as evidence of appropriate code-review procedures after the pandemic”
           and that “[a]fter the pandemic, parties producing source code can return to
           advocating all their normal security protocols” (¶20);

     (e)   In light of the public health orders, advisories, and restrictions described above,
           the Parties’ normal and necessary security procedures for the treatment of Source
           Code Material used as part of litigation are not currently possible. The Parties
           expect some version of these restrictions will remain in place throughout the
           remainder of this litigation;

     (f)   Therefore, solely in this period of national—and international—public health
           emergency, the Parties have developed, as a special accommodation, a temporary
           alternative to their normal Source Code Material inspection protocols that uses a
           dedicated, specially-configured Source Code Material discovery laptop (“Remote
           Review Laptop”) that can be shipped to reviewers who are sheltering in place and
           enable the recipient of each such Remote Review Laptop to review code in an
           environment designed to approximate the normally required security precautions
           to allow discovery of Source Code Material in this action to continue while the
           public health restrictions are in place;

     (g)   The Parties acknowledge the exceptional exigencies presented by the international



                                            8
Case Case
     2:20-cv-00281-JRG   Document
           5:21-mc-80171-VKD      80 Filed
                              Document     12/22/20
                                        14-3          Page 9 ofPage
                                              Filed 08/04/21    24 PageID  #: 867
                                                                    10 of 25




            health emergency and will not later argue that these accommodations during this
            emergency constitute a proper approach in any other circumstances;

     (h)    The producing Party will make Source Code Material hosted on a producing Party
            computer (the “Host Computer”) available for review in computer searchable
            format through the Remote Review Laptop. The producing Party shall provide
            the receiving Party with information explaining how to start, log on to, and
            operate the Remote Review Laptop in order to review Source Code Material on
            the Host Computer. The producing Party shall install tools that are sufficient for
            viewing and searching the Source Code Material produced, on the platform
            produced, if such tools exist and are generally commercially available;

     (i)    The following procedures apply to the Remote Review Laptop:

            (i)     The Remote Review Laptop must be kept, at all times when not in use in
                    accordance herewith, within a locked safe or a locked room (including a
                    secure closet or cabinet) within the office or home of the reviewer when
                    not in use;

            (ii)    Any reviewer who is to receive the Remote Review Laptop shall, prior to
                    receipt thereof, and upon the producing Party’s request, provide the
                    producing Party with details regarding the location at which such
                    computer will be used for reviewing (“Source Code Review Room”) and
                    the location at which such computer will be stored when not being used
                    for reviewing, for the sole purposes of ensuring compliance with the
                    requirements of this Protective Order regarding the location in which such
                    computer is to be stored;

            (iii)   The Remote Review Laptop may be password protected and shall be used
                    by the receiving Party for no purpose other than performing the review of
                    Source Code Material. The receiving Party shall not attempt to disable,
                    defeat, or sidestep any security measures on the Remote Review Laptop or
                    the Host Computer. Nor shall the receiving Party transfer any data from
                    the Host Computer or otherwise access the Host Computer through means
                    other than those provided by the producing Party on the Remote Review
                    Laptop.

            (iv)    No recordable media or recordable devices, including without limitation
                    sound recorders, computers, cell phones, smart watches, peripheral
                    equipment, cameras, devices containing unobstructed cameras (e.g.,
                    webcams, unless entirely shielded with an opaque material), CDs, DVDs,
                    or drives of any kind, may be in the Source Code Review Room;

            (v)     The Remote Review Laptop shall not be used to create screenshots of
                    Source Code Material, to print any files directly, to download any files
                    from the Host Computer, or to take notes for any purpose. The receiving
                    Party shall not take photographs, video, or other recordings of the Remote



                                             9
Case 2:20-cv-00281-JRG Document
     Case 5:21-mc-80171-VKD     80 Filed
                            Document     12/22/20
                                      14-3         Page 10 of
                                            Filed 08/04/21    24 PageID
                                                           Page  11 of 25#: 868




                    Review Laptop except as set forth in this Protective Order;

            (vi)    In advance of each Source Code Material review session, the producing
                    Party must be notified and the receiving Party must provide video access
                    (e.g., via FaceTime, WebEx, Zoom, etc.) to be able to exercise real-time
                    personal supervision of the receiving Party. The video access shall be
                    akin to monitoring a review of a stand-alone computer through a window
                    to a conference room;

            (vii)    The Producing Party may visually monitor the activities of the Receiving
                    Party’s representatives during any Source Code review, but only to ensure
                    that no unauthorized electronic records of the Source Code and no
                    information concerning the Source Code is being created or transmitted in
                    any way. Other than the visual monitoring described above, the Producing
                    Party may not monitor or record via any electronic or any other means the
                    activities of the Receiving Party’s representatives during any Source Code
                    review ;

            (viii) Upon the completion of each review session, the reviewer shall provide, at
                   the producing Party’s request, a declaration confirming under penalty of
                   perjury that no unauthorized electronic records of the Source Code
                   Material were created or transmitted in any way;

            (ix)    While the Remote Review Laptop is in use, its screen shall be positioned
                    in such a way that it is not visible from any external window of the room
                    in which it is stored, or such window shall be covered with blinds, shades,
                    or a similar covering;

            (x)     During the review session and at all other times, the reviewer shall not
                    copy, remove, or otherwise transfer any Source Code Material from the
                    Remote Review Laptop including, without limitation, copying, removing,
                    or transferring the Source Code Material onto any recordable media or
                    recordable device;

            (xi)    The Remote Review Laptop must be turned off when not in active use;

            (xii)   At all times, all network and USB ports and wireless transmitters of the
                    Remote Review Laptop shall be and remain disabled, and the Remote
                    Review Laptop shall not be connected to a printer in any way;

            (xiii) During any review session, the receiving Party’s outside counsel and/or
                   outside consultants or experts shall be entitled to take notes relating to the
                   source code, but may not copy the source code into the notes. Any notes
                   taken pursuant to this subparagraph shall be treated as RESTRICTED
                   CONFIDENTIAL SOURCE CODE but are not discoverable.

      (j)   The Remote Review Laptop may be transported only as follows:




                                             10
Case 2:20-cv-00281-JRG Document
     Case 5:21-mc-80171-VKD     80 Filed
                            Document     12/22/20
                                      14-3         Page 11 of
                                            Filed 08/04/21    24 PageID
                                                           Page  12 of 25#: 869




            (i)     By the producing Party: Via hand carry, Federal Express, or other
                    similarly reliable courier, to a location in the United States mutually
                    agreed upon by the Parties;

            (ii)    By the receiving Party: In a tamper-resistant, tamper-evident, sealed
                    container, via hand carry, Federal Express, or other similarly reliable
                    courier, to a location determined by the producing Party, after the
                    receiving Party provides notice to the producing Party of the intended
                    shipment and receives confirmation from the producing Party that such
                    shipment can be securely received;

            (iii)   Except as set forth above, the Remote Review Laptop may not be removed
                    from the location to which the producing Party transports it.

      (k)   The receiving Party may request paper copies (“Source Code Printouts”) of
            portions of the Source Code Material. At the conclusion of a review session, the
            receiving Party shall notify the producing Party of the precise file paths, file
            names, and line number ranges to print. Upon receipt of such request, the
            producing Party will, within two (2) business days, print the identified Source
            Code Material and deliver the resulting Source Code Printouts to receiving Party
            via hand carry, Federal Express, or other similarly reliable courier, to a location
            mutually agreed upon by the Parties;

      (l)   No electronic copies of Source Code Printouts shall be made without prior written
            consent of the producing Party, except as necessary to create documents which,
            pursuant to the Court’s rules, procedures, and orders, must be filed or served
            electronically;

      (m)   The receiving Party shall ensure that outside counsel, consultants, or experts in
            possession of Source Code Printouts take all reasonable measures to maintain the
            confidentiality of the Source Code Printouts, including but not limited to ensuring
            that any outside counsel, consultants, or experts in possession of any Source Code
            Printouts keep the Source Code Printouts in a secured locked area in the offices of
            such outside counsel, consultants, or expert. The receiving Party may also
            temporarily keep Source Code Printouts at: (i) the Court for any proceedings(s)
            relating to the Source Code Material, for the dates associated with the
            proceeding(s); (ii) the sites where any deposition(s) relating to the Source Code
            Material are taken, for the dates associated with the deposition(s); and (iii) any
            intermediate location reasonably necessary to transport the Source Code Printouts
            (e.g., a hotel prior to a Court proceeding or deposition);

      (n)   The receiving Party shall return the Remote Review Laptop to the producing
            Party, following the procedure described in paragraph 10(i)(ii), upon the
            producing Party’s request or after the occurrence of any one of the following: (1)
            the entry of an order dismissing or entering final judgment in this matter; (2) the
            entry of an order staying or administratively closing the case; (3) the conclusion
            of the reviwer’s engagement with any Party to this matter or involvement in this



                                              11
Case 2:20-cv-00281-JRG Document
     Case 5:21-mc-80171-VKD     80 Filed
                            Document     12/22/20
                                      14-3         Page 12 of
                                            Filed 08/04/21    24 PageID
                                                           Page  13 of 25#: 870




               matter; (4) the Court amends or withdraws its Standing Order Regarding Pretrial
               Procedures in Civil Cases Assigned to Chief District Judge Rodney Gilstrap
               During the Present Covid-19 Pandemic to allow for in-person review of Source
               Code Material; or (5) entry of a subsequent protective order that contemplates the
               return of the Remove Review Laptop.

11.    Any attorney representing a Party, whether in-house or outside counsel, and any person

       associated with a Party and permitted to receive the other Party’s Protected Material that

       is designated “RESTRICTED — ATTORNEYS’ EYES ONLY” and/or “RESTRICTED

       CONFIDENTIAL SOURCE CODE” (collectively, “HIGHLY SENSITIVE

       MATERIAL”), who obtains, receives, has access to, or otherwise learns, in whole or in

       part, the other Party’s technical HIGHLY SENSITIVE MATERIAL under this Order

       shall not prepare, prosecute, supervise, or assist in the preparation or prosecution of any

       patent application pertaining to the field of the invention 7 of the patents-in-suit on behalf

       of the receiving Party or its acquirer, successor, predecessor, or other affiliate during the

       pendency of this Action and for two years after its conclusion, including any appeals. To

       ensure compliance with the purpose of this provision, each Party shall create an “Ethical

       Wall” between those persons with access to HIGHLY SENSITIVE MATERIAL and any

       individuals who, on behalf of the Party or its acquirer, successor, predecessor, or other

       affiliate, prepare, prosecute, supervise, or assist in the preparation or prosecution of any

       patent application pertaining to the field of invention of the patent-in-suit.

       For the avoidance of doubt, this provision shall not apply with respect to inter partes

       review, reissue, and reexamination proceedings of U.S. Patent No. 6,922,728, except to

       bar the preparation, prosecution, supervision, or assistance in preparation or prosecution


7
  Solely for purposes of defining the prosecution bar of this provision, the field of the invention
is defined as a method, apparatus, or system related to roaming or moving in or between wireless
communication network(s). This definition shall not otherwise be limiting or otherwise have any
effect as to the pending litigation.


                                                 12
Case 2:20-cv-00281-JRG Document
     Case 5:21-mc-80171-VKD     80 Filed
                            Document     12/22/20
                                      14-3         Page 13 of
                                            Filed 08/04/21    24 PageID
                                                           Page  14 of 25#: 871




      of any claims.

12.   Nothing in this Order shall require production of documents, information, or other

      material that a Party contends is protected from disclosure by the attorney-client

      privilege, the work product doctrine, or other privilege, doctrine, or immunity. If

      documents, information, or other material subject to a claim of attorney-client privilege,

      work product doctrine, or other privilege, doctrine, or immunity is inadvertently or

      unintentionally produced, such production shall in no way prejudice or otherwise

      constitute a waiver of, or estoppel as to, any such privilege, doctrine, or immunity. Any

      Party that inadvertently or unintentionally produces documents, information, or other

      material it reasonably believes are protected under the attorney-client privilege, work

      product doctrine, or other privilege, doctrine, or immunity may obtain the return of such

      documents, information, or other material by promptly notifying the recipient(s) and

      providing a privilege log for the inadvertently or unintentionally produced documents,

      information, or other material. The recipient(s) shall gather and return all copies of the

      privileged material to the producing Party no later than five (5) business days after

      receiving a request for their return, except for any pages containing privileged markings

      by the recipient, which pages shall instead be destroyed and certified as such by the

      recipient to the producing Party. The recipient shall also destroy and certify such

      destruction within five (5) business days after receiving a request for return of

      inadvertently produced materials all documents or parts thereof summarizing or

      otherwise disclosing the content of the inadvertently produced material and shall not use

      such material for any purpose. If the receiving Party contests the privilege or work

      product designation by the producing Party, the receiving Party shall give the producing




                                               13
Case 2:20-cv-00281-JRG Document
     Case 5:21-mc-80171-VKD     80 Filed
                            Document     12/22/20
                                      14-3         Page 14 of
                                            Filed 08/04/21    24 PageID
                                                           Page  15 of 25#: 872




      Party written notice of the reason for the disagreement. The receiving Party shall seek an

      Order from the Court compelling the production of the material. If no such Order is

      sought within thirty (30) days, then all copies of the disputed document shall be returned

      in accordance with this paragraph. Absent a Court Order to the contrary, the Parties

      hereby agree and stipulate that any privilege or immunity that was originally present will

      remain intact once any such document is returned or confirmed as destroyed by the

      recipient. Notwithstanding this provision, outside litigation counsel are not required to

      delete information that may reside on their respective firm’s electronic back-up systems

      that are over-written in the normal course of business.

13.   There shall be no disclosure of any DESIGNATED MATERIAL by any person

      authorized to have access thereto to any person who is not authorized for such access

      under this Order. The Parties are hereby ORDERED to safeguard all such documents,

      information, and material to protect against disclosure to any unauthorized persons or

      entities.

14.   Nothing contained herein shall be construed to prejudice any Party’s right to use any

      DESIGNATED MATERIAL in taking testimony at any deposition or hearing provided

      that the DESIGNATED MATERIAL is only disclosed to a person(s) who is: (i) eligible

      to have access to the DESIGNATED MATERIAL by virtue of his or her employment

      with the designating party; (ii) identified in the DESIGNATED MATERIAL as an

      author, addressee, or copy recipient of such information; (iii) although not identified as

      an author, addressee, or copy recipient of such DESIGNATED MATERIAL, has, in the

      ordinary course of business, during the time of the person’s past or present status as an

      officer, director, or employee of the producing Party, seen such DESIGNATED




                                               14
Case 2:20-cv-00281-JRG Document
     Case 5:21-mc-80171-VKD     80 Filed
                            Document     12/22/20
                                      14-3         Page 15 of
                                            Filed 08/04/21    24 PageID
                                                           Page  16 of 25#: 873




      MATERIAL; (iv) a current officer, director, or employee of the producing Party or a

      current officer, director, or employee of a company affiliated with the producing Party;

      (v) court reporters and videographers; (vi) the Court; or (vii) any other persons entitled

      under this Order to access such DESIGNATED MATERIAL (see Paragraphs 5, 9, and

      10). DESIGNATED MATERIAL shall not be disclosed to any other persons unless prior

      authorization is obtained from counsel representing the producing Party or from the

      Court. Any person other than the witness, his or her attorney(s), or any person qualified

      to receive such DESIGNATED MATERIAL under this Order shall be excluded from the

      portion of the examination concerning such information, unless the producing Party

      consents to persons other than qualified recipients being present at the examination. If

      the witness is represented by an attorney who is not qualified under this Order to receive

      such information, then prior to the examination, the attorney must provide a signed

      statement, in the form of Appendix A hereto, that he or she will comply with the terms of

      this Order and maintain the confidentiality of Protected Material disclosed during the

      course of the examination. In the event that such attorney declines to sign such a

      statement prior to the examination, the Parties, by their attorneys, shall jointly seek a

      protective order from the Court prohibiting the attorney from disclosing Protected

      Material.

15.   Parties may, at the deposition or hearing or within thirty (30) days after receipt of a

      deposition or hearing transcript, designate the deposition or hearing transcript or any

      portion thereof as “CONFIDENTIAL,” “RESTRICTED — ATTORNEY’ EYES

      ONLY,” or “RESTRICTED CONFIDENTIAL SOURCE CODE” pursuant to this Order.

      Access to the deposition or hearing transcript so designated shall be limited in accordance




                                                15
Case 2:20-cv-00281-JRG Document
     Case 5:21-mc-80171-VKD     80 Filed
                            Document     12/22/20
                                      14-3         Page 16 of
                                            Filed 08/04/21    24 PageID
                                                           Page  17 of 25#: 874




      with the terms of this Order. Until expiration of the 30-day period, the entire deposition

      or hearing transcript shall be treated as confidential. Any Protected Material that is used

      in the taking of a deposition shall remain subject to the provisions of this Protective

      Order, along with the transcript pages of the deposition testimony dealing with such

      Protected Material. In such cases the court reporter shall be informed of this Protective

      Order and shall be required to operate in a manner consistent with this Protective Order.

      In the event the deposition is videotaped, the original and all copies of the videotape shall

      be marked by the video technician to indicate that the contents of the videotape are

      subject to this Protective Order, substantially along the lines of “This videotape contains

      confidential testimony used in this case and is not to be viewed or the contents thereof to

      be displayed or revealed except pursuant to the terms of the operative Protective Order in

      this matter or pursuant to written stipulation of the Parties.” Counsel for any producing

      Party shall have the right to exclude from oral depositions, other than the deponent,

      deponent’s counsel, the reporter and videographer (if any), any person who is not

      authorized by this Protective Order to receive or access Protected Material based on the

      designation of such Protected Material, except as otherwise provided by this Order. Such

      right of exclusion shall be applicable only during periods of examination or testimony

      regarding such Protected Material.

16.   Any DESIGNATED MATERIAL that is filed with the Court shall be filed under seal and

      shall remain under seal until further order of the Court. The filing party shall be

      responsible for informing the Clerk of the Court that the filing should be sealed and for

      placing the legend “FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER”

      above the caption and conspicuously on each page of the filing. Exhibits to a filing shall




                                               16
Case 2:20-cv-00281-JRG Document
     Case 5:21-mc-80171-VKD     80 Filed
                            Document     12/22/20
                                      14-3         Page 17 of
                                            Filed 08/04/21    24 PageID
                                                           Page  18 of 25#: 875




      conform to the labeling requirements set forth in this Order. If a pretrial pleading filed

      with the Court, or an exhibit thereto, discloses or relies on confidential documents,

      information, or material, such confidential portions shall be redacted to the extent

      necessary and the pleading or exhibit filed publicly with the Court.

17.   The Order applies to pretrial discovery. Nothing in this Order shall be deemed to prevent

      the Parties from introducing any DESIGNATED MATERIAL into evidence at the trial of

      this Action, or from using any information contained in DESIGNATED MATERIAL at

      the trial of this Action, subject to any pretrial order issued by this Court. The Parties

      agree to meet and confer prior to the pretrial conference to negotiate a proposal for

      treatment of DESIGNATED MATERIAL at trial to be submitted for approval by the

      Court.

18.   A Party may request in writing to the other Party that the designation given to any

      DESIGNATED MATERIAL be modified or withdrawn. If the designating Party does

      not agree to redesignation within ten (10) days of receipt of the written request, the

      requesting Party may apply to the Court for relief. Upon any such application to the

      Court, the burden shall be on the designating Party to show why its classification is

      proper. Such application shall be treated procedurally as a motion to compel pursuant to

      Federal Rule of Civil Procedure 37, subject to the Rule’s provisions relating to sanctions.

      In making such application, the requirements of the Federal Rules of Civil Procedure and

      the Local Rules of the Court shall be met. Pending the Court’s determination of the

      application, the designation of the designating Party shall be maintained.

19.   Each outside consultant or expert to whom DESIGNATED MATERIAL is disclosed in

      accordance with the terms of this Order shall be advised by counsel of the terms of this




                                                17
Case 2:20-cv-00281-JRG Document
     Case 5:21-mc-80171-VKD     80 Filed
                            Document     12/22/20
                                      14-3         Page 18 of
                                            Filed 08/04/21    24 PageID
                                                           Page  19 of 25#: 876




      Order, shall be informed that he or she is subject to the terms and conditions of this

      Order, and shall sign an acknowledgment that he or she has received a copy of, has read,

      and has agreed to be bound by this Order. A copy of the acknowledgment form is

      attached as Appendix A.

20.   To the extent that any discovery is taken of persons who are not Parties to this Action

      (“Third Parties”) and in the event that such Third Parties contended the discovery sought

      involves trade secrets, confidential business information, or other proprietary

      information, then such Third Parties may agree to be bound by this Order.

21.   To the extent that Protected Material of Third Parties in the possession, custody, or

      control of the producing Party is or will be encompassed by appropriate discovery

      demands by the Parties, or is required to be exchanged under the Local Rules of the

      Court, such Protected Material may be designated “RESTRICTED — ATTORNEYS’

      EYES ONLY” or, if such Protected Material includes Source Code Material, it may be

      designated “RESTRICTED CONFIDENTIAL SOURCE CODE.” This paragraph shall

      not impair the rights of any Third Party to file a motion to quash the production of

      Protected Material after being provided notice by the producing Party. This paragraph

      shall not require any producing Party to violate any duty of confidentiality owed to a

      Third Party. If any Protected Material of a Third Party is withheld from production under

      a claim of confidentiality, the producing Party shall, consistent with its obligations to that

      Third Party, identify the Protected Material sought by the receiving Party so that the

      Parties can meet and confer on appropriate measures.

22.   To the extent that discovery or testimony is taken of Third Parties, the Third Parties may

      designate as “CONFIDENTIAL” or “RESTRICTED — ATTORNEYS’ EYES ONLY”




                                                18
Case 2:20-cv-00281-JRG Document
     Case 5:21-mc-80171-VKD     80 Filed
                            Document     12/22/20
                                      14-3         Page 19 of
                                            Filed 08/04/21    24 PageID
                                                           Page  20 of 25#: 877




      any documents, information, or other material, in whole or in part, produced or given by

      such Third Parties. The Third Parties shall have ten (10) days after production of such

      documents, information, or other materials to make such a designation. Until that time

      period lapses or until such a designation has been made, whichever occurs sooner, all

      documents, information, or other material so produced or given shall be treated as

      “CONFIDENTIAL” in accordance with this Order.

23.   Within thirty (30) days of final termination of this Action, including any appeals, all

      DESIGNATED MATERIAL, including all copies, duplicates, abstracts, indexes,

      summaries, descriptions, and excerpts or extracts thereof (excluding excerpts or extracts

      incorporated into any privileged memoranda of the Parties and materials which have been

      admitted into evidence in this Action), shall at the producing Party’s election either be

      returned to the producing Party or be destroyed. The receiving Party shall verify the

      return or destruction by affidavit furnished to the producing Party, upon the producing

      Party’s request.

24.   The failure to designate documents, information, or material in accordance with this

      Order, and the failure to object to a designation at a given time, shall not preclude the

      filing of a motion at a later date seeking to impose such designation or challenging the

      propriety thereof. The entry of this Order and/or the production of documents,

      information, and material hereunder shall in no way constitute a waiver of any objection

      to the furnishing thereof, all such objections being hereby preserved.

25.   Any Party knowing or believing that any other party is in violation of or intends to violate

      this Order and has raised the question of violation or potential violation with the opposing

      party and has been unable to resolve the matter by agreement may move the Court for




                                               19
Case 2:20-cv-00281-JRG Document
     Case 5:21-mc-80171-VKD     80 Filed
                            Document     12/22/20
                                      14-3         Page 20 of
                                            Filed 08/04/21    24 PageID
                                                           Page  21 of 25#: 878




      such relief as may be appropriate in the circumstances. Pending disposition of the motion

      by the Court, the Party alleged to be in violation of or intending to violate this Order shall

      discontinue the performance of and/or shall not undertake the further performance of any

      action alleged to constitute a violation of this Order.

26.   Production of DESIGNATED MATERIAL by each of the Parties shall not be deemed a

      publication of the documents, information, and material (or the contents thereof)

      produced so as to void or make voidable whatever claim the Parties may have as to the

      proprietary and confidential nature of the documents, information, or other material or its

      contents.

27.   Nothing in this Order shall be construed to effect an abrogation, waiver or limitation of

      any kind on the rights of each of the Parties to assert any applicable discovery or trial

      privilege.

28.   Each of the Parties shall also retain the right to file a motion with the Court (a) to modify

      this Order to allow disclosure of DESIGNATED MATERIAL to additional persons or

      entities if reasonably necessary to prepare and present this Action and (b) to apply for

      additional protection of DESIGNATED MATERIAL.

29.   No Party shall be required to identify on their respective privilege log any document or

      communication related to this litigation dated on or after the filing of this lawsuit that,

      absent this provision, the Party would have been obligated to so identify on said privilege

      log. The Parties shall exchange their respective privilege logs at a time to be agreed upon

      by the Parties following the production of documents or as required under the Court’s

      orders.

30.   The United States District Court for the Eastern District of Texas is responsible for the




                                                20
Case 2:20-cv-00281-JRG Document
     Case 5:21-mc-80171-VKD     80 Filed
                            Document     12/22/20
                                      14-3         Page 21 of
                                            Filed 08/04/21    24 PageID
                                                           Page  22 of 25#: 879




      interpretation and enforcement of this Protective Order. After termination of this

      litigation, the provisions of this Protective Order shall continue to be binding except with

      respect to those documents and information that become a matter of public record. This

      Court retains and shall have continuing jurisdiction over the Parties and recipients of the

      Protected Material for enforcement of the provision of this Protective Order following

      termination of this litigation. All disputes concerning Protected Material produced under

      the protection of this Protective Order shall be resolved by the United States District

      Court for the Eastern District of Texas. In the event anyone shall violate or threaten to

      violate the terms of this Protective Order, the aggrieved designating Party may

      immediately apply to obtain injunctive relief against any such person violating or

      threatening to violate any of the terms of this Protective Order.

31.   Nothing in this Protective Order shall preclude or impede outside litigation counsel

      ability to communicate with or advise their client in connection with this litigation only

      based on such counsel’s review and evaluation of Protected Material, provided however,

      that such communications or advice shall not disclose or reveal the substance or content

      of any Protected Material other than as permitted under this Protective Order.

32.   This Protective Order shall be binding upon the Parties and their attorneys, successors,

      executors, personal representative, administrators, heirs, legal representatives, assigns,

      subsidiaries, divisions, employees, agents, independent contractors, or other persons or

      organizations over which they have control.

33.   All notices required by this Protective Order are to be served on the attorney(s) of record

      for each Party.

34.   Outside attorneys of record for the Parties are hereby authorized to be the persons who




                                               21
Case 2:20-cv-00281-JRG Document
     Case 5:21-mc-80171-VKD     80 Filed
                            Document     12/22/20
                                      14-3         Page 22 of
                                            Filed 08/04/21    24 PageID
                                                           Page  23 of 25#: 880



 .     may retrieve confidential exhibits and/or other confidential matters filed with the Court

       upon termination of this litigation without further order of this Court, and are the persons

       to whom such confidential exhibits or other confidential matters may be returned by the

       Clerk of the Court, if they are not so retrieved. No material or copies thereof so filed

       shall be released except by order of the Court, to outside counsel of record, or as

       otherwise provided for hereunder.


     So ORDERED and SIGNED this 22nd day of December, 2020.




                                                       ____________________________________
                                                       RODNEY GILSTRAP
                                                       UNITED STATES DISTRICT JUDGE




                                                22
Case 2:20-cv-00281-JRG Document
     Case 5:21-mc-80171-VKD     80 Filed
                            Document     12/22/20
                                      14-3         Page 23 of
                                            Filed 08/04/21    24 PageID
                                                           Page  24 of 25#: 881




                              UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION




KAIFI LLC,
                                                    Case No. 2:20-CV-00281
       Plaintiff,
                                                    JURY TRIAL DEMANDED
       v.

T-Mobile US, Inc. et al.,                           Honorable Rodney Gilstrap

       Defendants.




                               APPENDIX A
            UNDERTAKING OF EXPERTS OR CONSULTANTS REGARDING
                           PROTECTIVE ORDER


       I,                                                           , declare that:

1.     My address is                                                                              .

       My current employer is                                                                     .

       My current occupation is                                                                   .

2.     I have received a copy of the Protective Order in this action. I have carefully read and

       understand the provisions of the Protective Order.

3.     I will comply with all of the provisions of the Protective Order. I will hold in confidence,

       will not disclose to anyone not qualified under the Protective Order, and will use only for

       purposes     of this    action   any information     designated   as   “CONFIDENTIAL,”

       “RESTRICTED — ATTORNEYS’ EYES ONLY,” or “RESTRICTED CONFIDENTIAL

       SOURCE CODE” that is disclosed to me.

4.     Promptly upon termination of these actions, I will return all documents and things
Case 2:20-cv-00281-JRG Document
     Case 5:21-mc-80171-VKD     80 Filed
                            Document     12/22/20
                                      14-3         Page 24 of
                                            Filed 08/04/21    24 PageID
                                                           Page  25 of 25#: 882




       designated as“CONFIDENTIAL,” “RESTRICTED — ATTORNEYS’ EYES ONLY,” or

       “RESTRICTED CONFIDENTIAL SOURCE CODE” that came into my possession, and

       all documents and things that I have prepared relating thereto, to the outside counsel for

       the party by whom I am employed.

5.     I hereby submit to the jurisdiction of this Court for the purpose of enforcement of the

       Protective Order in this action.

       I declare under penalty of perjury that the foregoing is true and correct.




Signature



Date
